Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests a non-naturally occurring microbial organism comprising: (A) a methanol metabolic pathway, wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a methanol metabolic pathway enzyme expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of methanol, wherein said methanol metabolic pathway comprises: (i) a methanol methyltransferase and a methylenetetrahydrofolate reductase; (ii) a methanol dehydrogenase; or (iii) a methanol dehydrogenase and a formaldehyde activating enzyme; and one of: (B) or (C), wherein (B) is a 1,3-propanediol pathway comprising (1) (i) a glyceraldehyde-3-phosphate reductase; (ii) a glycerol-3-phosphate phosphatase or a glycerol kinase; (iii) a glycerol dehydratase; and (iv) a 3-hydroxypropanal reductase; (2)(i) a dihydroxyacetone phosphate reductase; (ii) a glycerol-3-phosphate phosphatase or a glycerol kinase; (iii) a glycerol dehydratase; and (iv) a 3-hydroxypropanal reductase; or (3)(i) a dihydroxyacetone phosphate phosphatase or a dihydroxyacetone kinase; (ii) a dihydroxyacetone reductase; (iii) a glycerol dehydratase; and (iv) a 3-hydroxypropanal reductase; and wherein (C) is a glycerol pathway comprising (1)(i) a glyceraldehyde-3-phosphate reductase; and (ii) a glycerol-3-phosphate phosphatase or a glycerol kinase; (2)(i) a dihydroxyacetone phosphate reductase; and (ii) a glycerol-3-phosphate phosphatase or a glycerol kinase; or (3)(i) a dihydroxyacetone phosphate phosphatase or a dihydroxyacetone kinase; and (ii) a dihydroxyacetone reductase; nor does the prior art of record describe production of 1,3-propanediol or glycerol by such a non-naturally occurring microbial organism.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-12, 15-37, 39-49, 51-53, 55-58, 60, 61, 63-86 and 89 have been cancelled.  Claims 13, 14, 38, 50, 54, 59, 62, 87, 88 and 90-100 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652